Citation Nr: 0833819	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  03-31 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for mixed personality 
disorder with a history of alcohol abuse, claimed as a 
psychological disorder.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1994 to November 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran's 
mixed personality disorder service connection claim and his 
TDIU claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's major depressive disorder has been 
aggravated by his active service.

3.  The veteran's service connected disabilities include low 
back pain residuals evaluated as 40 percent disabling; left 
knee degenerative joint disease evaluated as 40 percent 
disabling; left knee recurrent instability evaluated as 20 
percent disabling; right knee degenerative joint disease 
evaluated as 10 percent disabling; and right knee recurrent 
instability evaluated as 10 percent disabling.  His current 
combined disability evaluation is 80 percent.

4.  The service connected disabilities combine to render the 
veteran unable to secure or follow a substantially gainful 
occupation.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
major depressive disorder have been met.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
been met.  38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Psychological Disorder

The veteran contends that the stressful conditions of his 
service aggravated his existing depression, worsening the 
overall symptoms.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence. 38 C.F.R. § 3.306(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Compensation shall not be paid if the claimed disability was 
the result of the person's own willful misconduct or the 
abuse of alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110; 38 
C.F.R. §§ 3.1(n), 3.301(c).

VA regulations also provide that personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation. See 38 C.F.R. § 3.303(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A July 1996 private emergency room record indicated that the 
veteran was transported from Ft. Carson for treatment 
following a suicide attempt.  He was on post in the barracks 
when he began drinking, slashed his wrists, waved a gun 
around, stated that it was his time to die, and then was 
immobilized by the military police.  An impression of alcohol 
intoxication with superficial right wrist lacerations was 
made.  The veteran was also noted to be suicidal.

The veteran was admitted for alcohol dependence with 
physiological dependence in-patient treatment in September 
1996, and was discharged five days later. 

An August 2000 discharge examination was negative for any 
relevant abnormalities, and the veteran denied experiencing 
depression or nervous trouble of any sort on the accompanying 
Report of Medical History (RMH) form.

The veteran complained of being "nervous" and worrying "a 
lot" during his May 2001 VA neurological examination.

The veteran reported at his July 2002 VA examination that he 
had not had any psychiatric problems or treatment since his 
discharge.  He described being very stressed during basic 
training and that it was very difficult for him to handle 
"the hollering and cursing".  He reported that he quit 
drinking in 2001.  Diagnoses of alcohol dependence and mixed 
personality disorder were made.  The examiner opined that the 
veteran's past alcohol use did not appear to be presently 
impacting him and that he had been demonstrating on-going 
personality problems.

At his September 2003 VA psychological evaluation, the 
veteran reported being depressed since childhood.  Suicidal 
ideations beginning in childhood were also reported.  He was 
diagnosed with recurrent severe major depressive disorder 
with psychotic features, anxiety disorder not otherwise 
specified (NOS), pain disorder and personality disorder NOS.  
No opinion as to the etiology or on-set date of these 
conditions were offered.

The veteran again stated that he had "always" been 
depressed at his November 2007 psychological evaluation, and 
his mother confirmed that he had "always been a nervous 
child" and had "never had the power of retention" and has 
had poor concentration skills.  Assessment testing revealed 
that the veteran's Intelligence Quotient (IQ) was in the mild 
mentally deficient category and the examiner noted that his 
depression had lowered his scores.  His scores further 
revealed that he functions on the 4th grade level in reading 
skills, the 2nd grade level in spelling skills, and at the 3rd 
grade level in arithmetic skills.  The examiner opined that 
while the veteran had always had difficulties learning and 
with depression, his time in the military worsened these 
psychiatric problems.  In addition, the examiner determined 
that the veteran was completely disabled as his only possible 
career, that of a laborer, is forestalled by his service-
connected physical disabilities and academic limitations.

The veteran suffers from a current psychological disability 
as he has been diagnosed with a variety of conditions, 
including major depressive disorder with psychotic features, 
anxiety disorder not otherwise specified (NOS), pain disorder 
and personality disorder NOS.  There is some evidence of a 
psychological disorder while in service and a general 
complaint of "nervousness" and "worry" within a few months 
of discharge.

There is some disagreement among the three different VA 
examiners regarding a nexus between the veteran's current 
psychological disabilities and his service.  The July 2002 
examiner found that the veteran's alcohol dependence and 
personality disorder were not related to his service and the 
September 2003 examiner did not offer any opinion as to the 
etiology or on-set date of the veteran's psychological 
disabilities.  Regardless, existing VA regulations prohibit 
the granting of service connection for either alcohol 
dependence or personality disorders.  The November 2007 
examiner was able to conclude that the veteran's active duty 
service aggravated his pre-existing major depressive 
disorder.  This examiner's opinion is consistent with the 
veteran and the veteran's mother's statements that he had 
suffered from depression since he was a child but that his 
service worsened that condition.

This November 2007 opinion is sufficient for the Board to 
find that the veteran's major depressive disorder was 
aggravated by his service.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the requirements for 
major depressive order service connection on the basis of 
aggravation have been satisfied.  38 U.S.C.A. §5107(b) (West 
2002 & Supp. 2008).

TDIU

The veteran contends that he is unable to acquire or maintain 
gainful employment due to his service-connected disabilities.

The veteran is currently service-connected for low back pain 
residuals with a 40 percent disability rating, left knee 
degenerative joint disease with a 40 percent disability 
rating, left knee recurrent instability with a 20 percent 
disability rating, right knee degenerative joint disease with 
a 10 percent disability rating, and right knee recurrent 
instability with a 10 percent disability rating.  His current 
combined disability evaluation is 80 percent.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
consideration of the complete medical history.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled. 38 C.F.R. § 4.16(b). Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability. 38 C.F.R. § 
4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating 
for compensation purposes based on individual unemployability 
(TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A February 2002 VA Vocational Rehabilitation Services 
Counseling Narrative noted that the veteran desired a job in 
the federal government in order to incorporate his military 
service into his retirement and seniority.  The veteran 
underwent a variety of aptitude and ability testing.  His 
spelling and arithmetic scores were marginal, which would 
cause the veteran to have a difficult time training at the 
college level.  His potential employment was found to be 
limited because he lacked specific job-related skills and 
experience as the veteran had little work experience outside 
of military service.  In addition, the veteran lacked the 
education or training required for him to seek suitable 
employment that would accommodate his disabilities.  He would 
require additional educational or other training programs 
before he would be able to secure employment with a federal 
agency.  Finally, once employed the veteran may need special 
considerations such as a more lenient schedule for rest 
periods and the ability to sit for most of his time on the 
job.

A June 2003 VA examination found that the veteran is 
unemployable due to his mental health problems, medications, 
diminished ability to retain information and diminished 
learning ability.  In addition, the chronic pain he 
experienced from his back and knee degenerative joint disease 
prevented his employment.  An August 2003 Addendum to this 
examination noted that the veteran's physical condition did 
not preclude him from sedentary employment, but was silent as 
to the effect of his mental conditions on such employment.

Social Security Administration (SSA) records indicated that 
the veteran was granted disability benefits as of January 
2002 on the basis of affective disorders and spine and right 
knee degenerative joint disease.  It also reflected the 
veteran's five month post-service employment in a coal mine, 
and that the veteran left this employment due to his physical 
pain and depression.

As noted above, the veteran is currently service connected 
for 5 separate disabilities, including a 40 percent 
disability evaluation for both low pain back residuals and 
left knee degenerative joint disease.  His existing combined 
disability evaluation is 80 percent and does not include any 
disability rating he may yet receive for major depressive 
disorder.  Therefore, as the veteran has a single disability 
ratable at 40 percent and a combined evaluation of 80 
percent, he meets the schedular criteria for a total rating.  
The Board must now consider whether or not the veteran's 
disabilities render him unemployable.

The veteran's SSA record reflect that he is unemployable due 
to his affective disorders and spinal and right knee 
degenerative disc disease, and found that his disability 
began in January 2002.  The February 2002 Vocational 
Rehabilitation Service narrative found that the veteran has 
few employment options due to his poor academic abilities, 
lack of work experience and the special accommodations he 
will require due to his physical limitations.  The June 2003 
VA examiner found that the veteran was able to perform only 
sedentary employment.  The November 2007 VA examiner found 
that the veteran was unemployable as the only reasonable 
employment option available to him, that of a laborer, is 
precluded by his physical limitations and his borderline 
mentally deficient range of intellectual abilities.  The only 
record of post-service employment was a brief period of time 
during which the veteran worked as a coal miner, but he 
stopped working after five months due to physical pain and 
depression.

Based upon the evidence described above, the Board finds that 
the veteran's service connected disabilities combine to 
render him unemployable.  All examinations which have 
rendered an opinion on the issue of employability are in 
agreement that the veteran is incapable of any job that 
involves physical exertion.  The November 2007 examination 
concluded that the veteran is incapable of physical or 
sedentary employment.  In addition, the veteran has been 
found to be disabled by SSA and currently receives benefits.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the requirements for TDIU have been satisfied.  38 
U.S.C.A. §5107(b) (West 2002 & Supp. 2008).








	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for major depressive 
disorder is granted.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
granted.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


